Citation Nr: 1401430	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-40 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a low back strain, to include an initial evaluation in excess of 10 percent prior to April 13, 2010, an evaluation in excess of 20 percent prior to September 24, 2012, and an evaluation in excess of 10 percent as of September 24, 2012.

2.  Entitlement to an increased evaluation for the residuals of a right shoulder rotator cuff injury, to include an evaluation in excess of 10 percent prior to April 13, 2010, and an evaluation in excess of 20 percent as of April 13, 2010.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to April 1989 and from April 1989 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina, granting service connection for a lumbar spine disability and a right shoulder disability.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in June 2013.  A written transcript of this hearing has been prepared and associated with the Veteran's claims file.  

In addition to the physical claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  In reaching the below conclusions, the Board has reviewed and considered the additional evidence associated with Virtual VA, including VA treatment records and the hearing transcript noted above.  

The issues of entitlement to an increased disability evaluation for a right shoulder disability and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

Throughout the pendency of this claim, the Veteran's lumbar spine disability has been manifested by forward flexion below 60 degrees (due to functional loss) and straightening of the lumbar lordosis due to spasm or strain; it has not been manifested by flexion to 30 degrees or less, ankylosis, incapacitating episodes having a total duration of at least 4 weeks, or objective neurological abnormalities.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial evaluation of 20 percent for a lumbar spine disability, prior to April 13, 2010 and effective September 24, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for establishing entitlement to an evaluation in excess of 20 percent for a lumbar spine disability, at any time during the pendency of this claim, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's private and VA treatment records.  He was also afforded formal VA examinations in March 2007, November 2007, April 2010 and September 2012.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Also, as previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in June 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  



Lumbar Spine Strain

The Veteran contends that he is entitled to increased evaluations for his service-connected lumbar spine disability.  For historical purposes, the Veteran was originally granted service connection for a lumbar spine strain in a September 2007 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5242, effective as of August 1, 2007.  Within a year of this decision, new and material evidence was received, including private surgical notes from August 2007 and September 2007.  The 10 percent evaluation was subsequently continued in a June 2008 rating decision.  A timely notice of disagreement was received from the Veteran in December 2008, but the 10 percent evaluation was continued in a July 2009 statement of the case.  The Veteran appealed the assigned rating to the Board in September 2009.  

In October 2010, a rating decision was issued increasing the Veteran's disability evaluation to 20 percent under Diagnostic Code 5242, effective as of April 13, 2010.  Subsequently, another rating decision was issued in January 2013, decreasing the Veteran's disability evaluation to 10 percent, effective as of September 24, 2012.  As such, the issues before the Board are entitlement to an evaluation in excess of 10 percent prior to April 13, 2010, entitlement to an evaluation in excess of 20 percent prior to September 24, 2012, and entitlement to an evaluation in excess of 10 percent as of September 24, 2012.  

The Veteran was afforded a VA examination in March 2007.  The Veteran reported that he injured his back on the job several times in the early 1990s.  He endorsed daily pain with rare episodes of radiation to his bilateral buttocks and hips.  The Veteran also described flare-ups occurring every 3 to 4 months and lasting for 1 to 2 weeks.  He described his flare-ups as severe, resulting in an inability to perform normal daily activities, previous job skills as a mechanic and household chores.  Physical examination revealed tenderness of the lumbar spine.  There was also painful movement and muscle spasm.  There was no ankylosis, and thoracolumbar range of motion testing revealed flexion to 70 degrees (with pain beginning at 60 degrees), extension to 20 degrees, bilateral lateral flexion to 30 degrees (without pain) and bilateral lateral rotation to 30 degrees (without pain).  Upon repetition, flexion was reduced to 50 degrees due to pain.  The remaining planes of motion were not further decreased.  The examiner noted that the Veteran was presently employed on a full-time basis.  However, he had lost 2 weeks of work during the previous 12 months due to his low back pain.  His condition also impacted his occupation due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength and pain.  

Subsequent private treatment notes reflect that the Veteran underwent a number of procedures on his lumbar spine due to his pain, including a nerve root sleeve epidural corticosteroid injection in August 2007.  It was noted that the Veteran was suffering from chronic intractable low back pain with L5 lumbar radiculopathy.  An August 2007 treatment note from the Pain Institute of Tampa reflects that a June 2007 magnetic resonance image (MRI) revealed L4-5 disc protrusion affecting the left L5 nerve root.  He underwent additional injections and lumbar facet nerve blocks in September 2007 due to continued persistent and severe low back pain.  An October 2007 VA treatment record also noted chronic low back pain radiating into the left lower extremity at times.  

The Veteran was afforded an additional VA examination of the lumbar spine in November 2007.  It was noted that the Veteran was suffering from lumbar pain "without radiculopathy."  The Veteran did endorse flare-ups, and it was speculated that the Veteran's range of motion decreased by 50 percent in all planes tested during these flare-ups.  The Veteran had not suffered from any incapacitating episodes in the previous 12 months, however.  According to the examiner, the Veteran had a full range of motion in all directions, with no pain except for flexion between 70 and 90 degrees.  There was no ankylosis, spasm or abnormal spinal contour.  The examiner diagnosed the Veteran with mild degenerative arthritis of the lumbar spine with chronic lumbar strain.  

An August 2008 MRI report reflects a tiny protrusion at L4-5.  There was also straightening of the spine with was felt to maybe be due to spasm and guarding.  The Veteran was also developing an early disc bulge at L3-4.  Another August 2008 private treatment note reflects low back pain radiating down the left leg with new onset weakness over the past few weeks.  The Veteran reported that sometimes when he would step he would feel pain shooting through the entire leg and feel his leg collapse.  He denied any bowel or bladder change, however.  

The record also contains a private treatment note from a physician with the initials G.M.A. dated May 2009.  Dr. A indicated that the Veteran's chief complaint involved his low back.  Forward bending was noted to be to 50 degrees from a seated posture, but only to 30 degrees from a standing posture.  Both were limited by pain.  Extension was to 20 degrees and bilateral lateral flexion was to 20 degrees.  There was no decreased sensation in either lower extremity.  Dr. A diagnosed the Veteran with chronic lumbar pain with documented herniated disk at L4-5.  The Veteran was subsequently seen in the emergency room in June 2009 for back pain following a fall.  A July 2009 VA treatment note indicates that while there was no present low back tenderness, there was reduced range of motion.  The degree of reduced motion was not reported.  

An additional VA examination was performed in April 2010.  The Veteran reported that since his last examination, his back pain had increased in frequency and intensity.  The Veteran denied any history of urinary or bowel impairment, as well as numbness, paresthesias, weakness or falls.  He did endorse symptoms of decreased motion, stiffness, weakness, spasms and pain.  The Veteran denied radiating pain at this time.  He did, however, report severe flare-ups occurring on a weekly basis, leaving him "essentially incapacitated" except for necessary activities of daily living.  The examiner also noted that the Veteran had experienced 7 days of incapacitating episodes in March 2009.  Examination revealed a normal posture with an antalgic gait secondary to a right knee condition.  There was no ankylosis or muscle spasm, tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  A neurological examination revealed a normal motor examination, bilaterally, with normal sensation and reflexes.  Range of motion testing revealed flexion to 70 degrees, extension to 30 degrees, bilateral lateral flexion to 25 degrees and bilateral lateral rotation to 20 degrees.  There was evidence of pain on active motion, but there were no additional limitations in range of motion upon repetition.  X-rays revealed mild degenerative changes and the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  It was noted that this resulted in significant effects on the Veteran's occupation due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  However, it was also noted that the Veteran left work in 2007 because he was eligible due to age or duration of work.  The examiner opined that this condition would prevent the Veteran from functioning well in any physically demanding employment such as aircraft maintenance, truck driving, or construction.  However, it would not prevent the Veteran from employment in predominantly sedentary areas.  

A September 2010 VA treatment record reflects that the Veteran was having problems with his gait and balance.  He used a cane, a walker and a back brace.  An X-ray revealed mild degenerative changes and six lumbar vertebral bodies with sacralization.  

According to an October 2010 MRI report, the Veteran had mild degenerative disc disease at the L4-5 level with minimal posterior annular disc bulge and marginal osteophyte formation.  There was no evidence of focal disc herniation or disc extrusion.  An April 2011 MRI revealed a tiny left paracentral disc protrusion at L4-5, mild bilateral foraminal narrowing at L4-5 with small facet joint effusions at L4-5 and L3-4, probable partial sacralization of L5 and straightening of the normal lordosis suggesting spasm or strain.  

The Veteran was most recently afforded a VA examination of the spine in September 2012.  The Veteran was noted to be suffering from a low back strain with degenerative changes and herniated nucleus pulposa at L4-5.  The Veteran reported increased pain since his last examination that increased with bending over.  The pain went to severe multiple times per week but there were no specific flare-ups.  Range of motion testing revealed forward flexion to 65 degrees (with pain throughout), extension to 20 degrees (with pain throughout), bilateral lateral flexion (with pain throughout) and bilateral lateral rotation (with pain throughout).  Repetitive testing did not result in a further reduction in limitation of motion.  There was functional loss, however, due to less movement than normal, pain on movement, and disturbance of locomotion.  There was localized tenderness, but no evidence of guarding or muscle spasm of the thoracolumbar spine.  Neurological testing revealed normal muscle strength of the lower extremities, bilaterally, with no muscle atrophy.  Reflexes and sensation were also normal, and the Veteran denied radicular pain at this time.  When asked to provide one or more examples of how this disability impacted the Veteran's ability to work, the examiner wrote "[S]edentary employment: desk/computer work."  

Having considered all of the evidence of record in a light most favorable to the Veteran, the Board finds that he is entitled to an initial evaluation of 20 percent for his service-connected thoracolumbar spine disability.  The Veteran's lumbar spine disability is rated under Diagnostic Code 5242.  This code is rated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

38 C.F.R. § 4.71a.  

According to the March 2007 VA examination report, while the Veteran was capable of forward flexion to 70 degrees with pain, flexion was reduced to 50 degrees upon repetition due to pain.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2012).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2013).  Therefore, when considering functional loss due to pain upon repetition, forward flexion was limited to 50 degrees, warranting a 20 percent disability evaluation.  See 38 C.F.R. § 4.71a.  

Subsequent records reveal varying degrees of symptomatology.  According to the November 2007 VA examiner, the Veteran was capable of forward flexion to 90 degrees (with pain beginning at 70 degrees).  While this measurement alone is in excess of 60 degrees, the examiner further noted that during flare-ups, range of motion was decreased by 50 percent in all planes.  Therefore, during flare-ups, the Veteran would only be capable of forward flexion to 45 degrees.  When considering functional loss, the evidence again reflects that the Veteran's symptomatology was more appropriately rated as 20 percent disabling as of November 2007, rather than as 10 percent disabling.  

A 20 percent evaluation is also warranted when there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  According to an August 2008 MRI report, the Veteran did have straightening of the spine that was felt to maybe be due to spasm and guarding.  An April 2011 MRI report also reflected straightening of the normal lordosis which was suggestive of spasm or strain.  Lumbar flattening was also noted upon VA examination in April 2010.  

Having considered the above evidence, the Board finds that the Veteran's lumbar spine disability is more appropriately characterized as 20 percent disabling throughout the pendency of this claim.  The Board recognizes that flexion was found to be to 65 degrees upon examination in September 2012 (which would not warrant a rating of 20 percent).  However, in light of the Veteran's history of symptomatology, the degenerative nature of the Veteran's condition and the September 2012 examiner's finding of pain throughout all directions of motion, a 20 percent evaluation is most appropriate in this case.  The Veteran also testified in June 2013 that his symptomatology had continued to worsen over the last two to three years.  

However, the preponderance of the evidence of record demonstrates that an evaluation in excess of 20 percent has not been warranted at any time during the pendency of this claim.  A higher evaluation of 40 percent is warranted when there is evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  The record does not reflect that the Veteran has been limited to forward flexion to 30 degrees or less at any time during the pendency of this claim.  While a May 2009 private treatment note does reflect flexion to only 30 degrees while standing, the Veteran was capable of flexing to 50 degrees when sitting.  A subsequent examination in April 2010 also revealed forward flexion to 90 degrees (with pain at 70 degrees).  While the November 2007 VA examiner found range of motion reduced to 50 percent during flare-ups, he was still capable of forward flexion to 90 degrees at this time, demonstrating that he would be capable of forward flexion in excess of 30 degrees during flare-ups.  Finally, the examination reports of record clearly reflect that the Veteran has not suffered from ankylosis of the thoracolumbar spine at any time during the pendency of this claim.  As such, an evaluation in excess of 20 percent is not warranted at any time during the pendency of this claim.  See 38 C.F.R. § 4.71a.  

The Board has also considered whether a higher evaluation may be warranted based on incapacitating episodes.  For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id at Note (1).  For a higher evaluation of 40 percent, the record must reflect incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The record does not reflect that the Veteran has suffered any incapacitating episodes associated with physician prescribed bed rest at any time during the pendency of this claim.  While the April 2010 VA examination report does reflect 7 days of incapacitating episodes in March 2009, this would be far less than the 4 weeks required for a higher evaluation of 40 percent.  As such, a higher evaluation based on incapacitating episodes is not warranted.  

The Board notes that the Veteran's attorney suggested that the Veteran did periodically have to remain in bed due to his back pain.  However, this alone is not evidence of an incapacitating episode.  As already noted, for VA purposes, an incapacitating episode is a period of bed rest prescribed by a physician.  See id.  Therefore, occasionally lying in bed to alleviate pain does not qualify as an incapacitating episode.  

Note (1) to 38 C.F.R. § 4.71a also instruct the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  The record consistently reflects no bowel or bladder complaints.  The Board recognizes that the Veteran has intermittently reported symptomatology of pain radiating into the lower extremities.  A number of private treatment records have also noted a diagnosis of radiculopathy with a disc protrusion impacting the left L5 nerve root.  However, objective neurological testing in April 2010 and September 2012 was deemed to be normal.  The Veteran also denied any radiating pain upon examination in September 2012.  As such, while there is subjective evidence of pain (intermittently) with a small disc protrusion, there is presently no objective evidence of any neurologic abnormalities associated with this.  As such, a separate evaluation for neurological abnormalities is not warranted at this time.  

As a final matter, the Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 20 percent for his service-connected lumbar spine disability.  In June 2013, the Veteran described worsening pain and limitation of motion, as well as problems with walking and driving for long distances.  However, a review of the medical evidence of record demonstrates that even when considering flare-ups and functional loss, the Veteran has been able to maintain a degree of motion in excess of that required for a higher evaluation of 40 percent.  Also, while the Veteran reported in April 2010 that he was essentially incapacitated during flare-ups, it was noted in September 2012 that the Veteran did not experience any specific flare-ups.  Rather, his pain was constant, and despite this pain, he was still capable of a range of motion far in excess of that required for a higher evaluation of 40 percent.  As such, the testimony and statements of the Veteran fail to demonstrate that he is entitled to an evaluation in excess of 40 percent at any time during the pendency of this claim.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial 20 percent evaluation is warranted.  See 38 U.S.C. § 5107(b).  The Veteran's claim is granted in this respect.  However, the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 20 percent for a lumbar spine disability at any time during the pendency of this claim.  This aspect of the Veteran's claim is denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected thoracolumbar spine disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain and muscle spasm which limit his mobility and range of motion.  His 20 percent rating contemplates a significant degree of limited motion, pain and muscle spasm.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).







ORDER

The claim of entitlement to an initial evaluation of 20 percent for a lumbar spine disability, prior to April 13, 2010 and effective September 24, 2012, is granted, subject to the law and regulations governing the payment of monetary benefits.  

The claim of entitlement to an evaluation in excess of 20 percent for a lumbar spine disability, at any time during the pendency of this claim, is denied.  


REMAND

Right Shoulder Disability

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded a VA examination of the right shoulder in April 2010.  During his June 2013 hearing, however, he indicated that his right shoulder had worsened.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  As it has been nearly 4 years since the Veteran's last examination, and since there is evidence of a change in symptomatology, the Veteran should be scheduled for an examination to determine the current level of severity of his right shoulder condition.  

In addition, the most recent record of VA medical treatment associated with Virtual VA is dated May 2013.  Records prepared since this time should be obtained and associated with the claims file.  

TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran has a total disability evaluation of 80 percent.  His service-connected sleep apnea is also rated as 50 percent disabling.  As such, the Veteran meets the percentage requirements noted above.  

However, it is unclear whether the Veteran is unable to obtain or follow a substantially gainful occupation due solely to his service-connected disabilities.  According to the VA examiners of record, the Veteran's service-connected back and shoulder disabilities, while precluding him from performing a job of a physical nature, did not prohibit him from undertaking a sedentary type of job.  However, the record reflects that the Veteran is service-connected for a number of additional disabilities, as discussed in the preceding paragraph.  It is not clear whether these disabilities have rendered him unable to obtain or maintain a substantially gainful occupation, however.  According to a March 2011 VA treatment record, the Veteran worked out twice per week at the gym and did biking and swimming.  It was also noted that the Veteran retired in 2007 and that he desired to go back to school.  Based on this evidence, the Board finds that an opinion regarding employability as a result of all service-connected disabilities combined must be provided, as it is presently unclear what the Veteran's functional abilities are.  

The Veteran should, therefore, be scheduled for a VA examination (or examinations) so that an opinion can be offered as to whether it is at least as likely as not that the Veteran's service-connected disabilities, taken in their entirety, render the Veteran unable to obtain or maintain a substantially gainful occupation.  The Veteran is presently service-connected for obstructive sleep apnea, the residuals of a right shoulder rotator cuff injury, tinnitus, varicose veins of the right lower extremity, varicose veins of the left lower extremity, a right knee strain, a low back strain, a right thumb contusion, gamekeeper's thumb of the left hand, a right corneal scar, bilateral hearing loss and scarring of the right shoulder.  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records prepared since May 2013 should be obtained and associated with the Veteran's claims file, either physically or electronically.  

2.  The Veteran should be provided with sufficient VCAA notice informing him of how a TDIU rating is assigned and of the types of evidence needed to support such a claim.  He should also be provided the opportunity to submit or identify any additional evidence in support of a claim of unemployability.  

3.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected right shoulder disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies, and describe in detail all symptomatology associated with the Veteran's right shoulder, including limited motion.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

A complete rationale must be offered for all opinions offered, and the Veteran's lay assertions must be considered and discussed when formulating an opinion.  

4.  After completion of the above, the Veteran should be scheduled for a VA examination(s) before an appropriate physician(s) to determine whether his service-connected disabilities, either individually or in conjunction with one another, render him unable to obtain or maintain a substantially gainful occupation.  The Veteran's claims file and a copy of this remand must be provided to the examiner(s) for review in conjunction with the examination(s), and the examination report(s) should reflect review of these items.  A full discussion supported by a complete rationale is required for all opinions offered.  

5.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

6.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


